Citation Nr: 0717150	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-37 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
asthma.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

4.  Entitlement to an initial (compensable) rating for 
service-connected hypopituitarism with isolated growth 
hormone disorder, acquired growth hormone disorder and 
hypopituitary syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran has verified active duty dates to include January 
1991 through June 1991 and June 1992 through June 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of several Department of 
Veteran's Affairs (VA) Regional Offices (ROs).  Currently, 
the claim is being handled by the RO in Philadelphia, 
Pennsylvania.  

The issues of entitlement to service connection for asthma 
and hypertension, entitlement to service connection for a 
psychiatric disorder, to include PTSD, and entitlement to a 
compensable rating for hypopituitary disorder with isolated 
growth hormone, hypoglycemia, and fatigue, will be addressed 
in the REMAND portion of the decision below.  These issues 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

As to the issues of whether new and material evidence has 
been submitted to reopen claims of entitlement to service 
connection for asthma, hypertension, and a psychiatric 
disorder, it is noted that the veteran's initial claims for 
service connection were denied by the RO in February 1996, 
and the veteran was notified that month.  The Board does not 
have jurisdiction to consider a claim that has been 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must find that new and material evidence has been presented.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203 (1999).  Therefore, 
although the RO in the current appeal has reviewed the claims 
on a de novo basis, the issues are as stated on the title 
page.

FINDINGS OF FACT

1.  In a February 1996 rating decision, the RO denied service 
connection for asthma, hypertension, and a psychiatric 
disorder; the RO notified the veteran of that decision and of 
his appellate rights, but he did not submit a timely 
substantive appeal regarding that determination, and the 
decision became final.  

2.  Evidence added to the record since the February 1996 
rating decision, is not cumulative or redundant, and, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claims and raises a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The unappealed February 1996 RO decision, which denied 
the veteran's claims of service connection for asthma, 
hypertension, and a psychiatric disorder, is final.  
38 U.S.C.A. §§ 5107, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006). 

2.  The veteran has submitted new and material evidence since 
the February 1996 RO decision denying service connection for 
asthma, hypertension, and a psychiatric disorder, and the 
claims are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The veteran 
must also be notified of what constitutes both "new" and 
"material" evidence to reopen the previously denied claim.  
See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  

VA satisfied its duty to notify as to the claims of asthma 
and hypertension by means of an April 2003 letter from the RO 
to the appellant which informed him of what evidence was 
required to substantiate the claims and of his and the VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  With regard to the claim to reopen, 
the letter specifically advised the veteran of the basis for 
the previous denial of the claim of service connection for 
residuals of asthma and hypertension in February 1996.  The 
letter further advised him of what would constitute both 
"new" and "material" evidence to reopen the previously denied 
claims.

As to the claim to reopen the previous denial of a 
psychiatric disorder, the Board notes that a VCAA letter was 
sent to the veteran in April 2003 regarding a recently filed 
claim for service connection for a psychiatric disorder.  The 
letter did not discuss the basis for the prior denial of the 
claim, nor the evidence needed to reopen a previously denied 
claim.  Kent, supra.  Therefore, the April 2003 letter does 
not provide the veteran with adequate 38 U.S.C.A. § 5103(a) 
notice as to the issue regarding a psychiatric disorder.  
However, despite the inadequate notice provided to the 
veteran with respect to what evidence is needed to reopen a 
previously denied claim, the Board finds no prejudice to the 
veteran in processing with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This is 
true because in the decision below, the Board has reopened 
the claim for service connection for a psychiatric disorder 
and remanded the issue for additional evidentiary 
development.  Any future determination will be on a de novo 
basis.  

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all of the elements of a claim for service 
connection, to specifically include notice that a disability 
rating and an effective date will assigned if service 
connection is awarded.  Dingess/Hartman, 19 Vet. App. 473 
(2006).  Despite the inadequate notice provided to the 
veteran with respect to the assignment of an effective date, 
the Board finds no prejudice to the veteran in processing 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In that regard, as the Board 
concludes below that the issues regarding asthma, 
hypertension, and a psychiatric disorder are ultimately 
remanded for additional evidentiary development, any question 
as to the appropriate effective dates to be assigned is 
rendered moot.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, as well as private medical 
and VA treatment records.  The veteran has been afforded VA 
examination for purposes of obtaining a medical opinion 
regarding the etiology of asthma and a psychiatric disorder.  
In addition, he has submitted private medical statements in 
support of his claim for elevated blood pressure.  The Board 
finds that the RO's actions comply with duty to assist 
requirements. 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).

New and Material Evidence

The veteran is seeking to reopen claims of entitlement to 
service connection for asthma, hypertension, and a 
psychiatric disorder, previously denied in a February 1996 
rating decision in which the RO determined that service 
connection was not warranted.  In July 2002, the veteran 
filed his application to reopen these claims.  As the 
application to reopen was received after August 29, 2001, the 
amended version of 38 C.F.R. § 3.156(a) is for application in 
this case.  See 66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2006)).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  Such a decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2006).  A claimant has one year from notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.160(d), 20.302(a) (2006).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the appellant filed his application to reopen the claims 
of service connection in July 2002, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Evidence received since the February 1996 rating decision 
(that is not a duplicate of previously submitted documents) 
includes VA and private medical records dated subsequent to 
1995 and through 2006.  The evidence is new, in that is was 
not previously of record.  These documents reflect a 
diagnosis of asthma upon private report dated in June 2002 
and upon VA examination in May 2004.  

Also received since the February 1986 rating decision was a 
February 2005 statement by a private physician, A. S. J., 
M.D., who opined that the veteran's service-connected 
hypopituitarism was the direct cause of his hypoglycemia 
which was a direct cause of his chronic fatigue and a 
contributing factor to his elevated blood pressure.  

The Board notes that the veteran's claims for service 
connection for asthma, hypertension, and a psychiatric 
disorder were denied in February 1996 on the basis that there 
was no competent medical evidence establishing the current 
presence of these conditions.  This was primarily based on 
1995 VA examination reports which failed to find that these 
conditions existed.  Thus, service connection for asthma, 
hypertension, and a psychiatric disorder was denied in that 
the claimed conditions were not demonstrated.  

The additional evidence submitted since February 1996, when 
considered with previous evidence of record, relates to an 
unestablished fact in 1996, necessary to substantiate the 
claims.  The evidence submitted since the February 1996 
rating decision includes diagnoses of asthma and a private 
physician's report that the veteran has elevated blood 
pressure readings that are associated with his service-
connected pituitary disorder.  Anxiety disorder has also been 
diagnosed.  Such evidence received since the 1996 decision is 
neither cumulative nor redundant of the evidence of record 
received previously.  The Board also finds that this evidence 
is "material" for purposes of reopening the claims since it 
relates to unestablished facts, in that it provides evidence 
of a current respiratory disorder (asthma), hypertension, and 
a psychiatric disorder.  

Accordingly, the Board finds that the evidence received 
subsequent to February 1996 is new and material and served to 
reopen the claims of service connection for asthma, 
hypertension, and a psychiatric disorder.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2006).  
However, the Board cannot, at this point, adjudicate the 
merits of the reopened claims, as further assistance to the 
veteran is required to comply with the duty to assist.  This 
is detailed in the REMAND below.  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for asthma, hypertension, and a psychiatric 
disorder, the appeals are granted.  


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen previously denied claims of service 
connection for asthma, hypertension, and a psychiatric 
disorder, a REMAND of the underlying service connection 
claims is necessary to accord the RO an opportunity to 
adjudicate these issues on a de novo basis.  

Service medical records include reports of pharyngitis (in 
1992 and 1993) and allergic rhinitis (1995).  These records 
also include numerous instances when the veteran's blood 
pressure was elevated in the calendar year 2004.  The veteran 
was also seen on an ongoing basis for psychiatric complaints, 
to include depression and suicidal ideation.  

Contemporaneous examinations of the veteran have not been 
conducted which address the etiology of currently diagnosed 
asthma, hypertension, and a psychiatric disorder, with 
benefit of all pertinent medical records.  Fulfillment of the 
statutory duty to assist includes the requirement of 
conducting a thorough and contemporaneous medical examination 
that takes into account the records of prior treatment so 
that the evaluation of the claimed disability will be fully 
informed.  Green V. Derwinski, 1 Vet. App. 121 (1991).  The 
evidence of record is unclear as to whether any currently 
diagnosed asthma, hypertension, or psychiatric disorders are 
of service origin.  The record is also unclear as to whether 
hypertension, if existent, is secondarily associated with his 
service-connected pituitary condition.  Therefore, the Board 
finds that after obtaining any additional medical records 
indicated by the veteran, he should be scheduled for 
examinations to determine the nature and etiology of any 
claimed asthma, hypertension, and psychiatric conditions.  
The VCAA requires that VA provide a medical examination, or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103(d).  

Moreover, as to the claim of service connection for a 
psychiatric disorder, to include PTSD, the veteran reports 
inservice stressors to include witnessing a head-on collision 
and of his attempts to help victims at the site.  Two persons 
died.  The service medical records include numerous reports 
of the veteran being seen for psychiatric complaints, to 
include a notation regarding his presence at the above crash 
site.  Anxiety and dysthymia, as well as adjustment disorder 
with narcissistic personality were noted.  

Post service treatment records include VA psychiatric 
examination in June 2003.  At that time, the claims file was 
not available for review by the examiner.  

As to the service-connected hypopituitary disorder with 
isolated growth hormone disorder, it is noted that service 
connection was also recently established for hypoglycemia and 
fatigue, as part of this condition.  While no significant 
symptoms related to the pituitary condition were noted upon 
VA examination in May 2004, statements by the veteran's 
brother and mother were recently added to the record which 
attest to increased symptomatology, to include constant 
dehydration and thirstiness on the part of the veteran.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available (usable) evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination.  See generally Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle l. Derwinski, 2 Vet. App. 
629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991) [where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted].  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any condition on appeal.  Any records 
that are not currently included in the 
clams file should be obtained and added 
to the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Thereafter, but whether or not 
additional records are obtained, the 
veteran should be afforded the VA 
examinations requested below.  

For each examination, the claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction of the examination(s).  The 
examiner(s) must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  All 
testing deemed necessary should be 
performed.  All findings should be 
reported in detail.  The supporting 
rationale for all opinions expressed must 
be provided.  

A)  The veteran should be provided a 
respiratory examination, to determine the 
nature and etiology of any respiratory 
disorder, to include asthma.  After 
reviewing the available medical records 
and examining the veteran, the examiner 
should render comments specifically 
addressing the following question:  For 
any respiratory disorder diagnosed, and 
based upon an assessment of the entire 
record, is it at least as likely as not) 
(probability of 50 percent or better) 
that such disorder(s) is the result of, 
or was increased by, injury or disease 
incurred during active service, to 
include aggravation of any preexisting 
condition.  

B)  The veteran should be provided a 
cardiovascular examination.  The examiner 
is requested to provide an opinion as to 
(1) whether the veteran has a current 
disability of hypertension.  (2) whether 
any diagnosed disability of hypertension 
at least as likely as not ( at least a 50 
percent chance) began in service or was 
manifested within one year of his 
discharge from service. (3) the medical 
probability that any documented 
disability of hypertension, is related to 
the veteran's service- connected 
hypopituitary disorder with isolated 
growth hormone disorder, hypoglycemia, 
and fatigue (4) whether it is at least as 
likely as not (at least a 50 percent 
chance) that the veteran's service-
connected pituitary condition aggravated 
or contributed to or accelerated any 
disability of hypertension found beyond 
any natural progression.  If the 
veteran's service-connected pituitary 
disorder contributed to or accelerated 
any pathologic process involving 
hypertension, the examiner must state to 
what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

C)  The veteran should also be afforded a 
psychiatric examination to determine the 
current nature and etiology of any 
psychiatric disabilities found.  The 
examiner should clarify whether the 
veteran has PTSD, or any other acquired 
psychiatric disorder.  The examiner 
should provide an opinion as to whether 
it is likely, unlikely, or at least as 
likely as not, (at least a 50 percent 
chance)  that the disorder(s) originated 
during the veteran's active service, or 
is otherwise etiologically related to 
active military service.  

D)  Finally, the veteran should be 
provided with an examination by a 
physician with the appropriate expertise 
to determine the current degree of 
severity of his service- connected 
hypopituitary disorder with isolated 
growth hormone disorder, hypoglycemia, 
and fatigue.  The examiner is requested 
to specifically address whether polyuria 
with near-continuous thirst is present.  
Additionally, the examiner is requested 
to address whether the veteran has had 
one or more episodes of dehydration in 
the past year not requiring parenteral 
hydration.  

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If a 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


